— Proceeding pursuant to section 298 of the Executive Law to review an order of the New York State Human Rights Appeal Board, dated November 27,1978, which dismissed petitioner’s appeal from an order of the State Commissioner of Human Rights, dated September 7, 1978. Order confirmed and proceeding dismissed, without costs or disbursements. Petitioner sought review by the New York State Human Rights Appeal Board of an order of the State Commissioner of Human Rights which reopened certain previously dismissed complaints for further investigation and proceedings. The appeal board dismissed the appeal upon the ground that the commissioner’s order was nonfinal and therefore unappealable. In our opinion, the appeal board properly determined that its jurisdiction was limited by section 297 of the Executive Law and its rules (9 NYCRR 550.3 [i]) only to the review of final determinations (see South African Airways v New York State Div. of Human Rights, 35 AD2d 516). In this case the commissioner’s order was clearly nonfinal. Hopkins, J. P., Damiani, Lazer and Margett, JJ., concur.